[Cite as State v. Stults, 195 Ohio App.3d 488, 2011-Ohio-4328.]




                         IN THE COURT OF APPEALS OF OHIO
                             THIRD APPELLATE DISTRICT
                                  SENECA COUNTY



THE STATE OF OHIO,

        APPELLEE,                                                 CASE NO. 13-10-42

        v.

STULTS,
                                                                  OPINION
        APPELLANT.



                    Appeal from Seneca County Common Pleas Court
                              Trial Court No. 09-CR-0268

                                        Appeal Dismissed

                              Date of Decision: August 29, 2011




APPEARANCES:



        Derek W. DeVine, for appellee.

        Scott B. Johnson, for appellant.



        PRESTON, Judge.

        {¶ 1} Defendant-appellant, David C. Stults, appeals the Seneca County

Court of Common Pleas’ judgment entry of conviction and sentence and its
Case No. 13-10-42




separately entered forfeiture order. We dismiss the appeal for lack of a final,

appealable order.

          {¶ 2} On December 2, 2009, the Seneca County Grand Jury indicted Stults

as follows: count one, trafficking in cocaine in violation of R.C. 2925.03(A)(1)

and (C)(4)(b), a fourth-degree felony; and count two, permitting drug abuse in

violation of R.C. 2925.13(B), a fifth-degree felony.          Count one contained a

specification that the offense was committed within the vicinity of a juvenile, and

count two contained a criminal-forfeiture specification seeking 20 items of

personal property.

          {¶ 3} On December 29, 2009, Stults appeared for arraignment and entered

pleas of not guilty to both counts.

          {¶ 4} On July 2, 2010, Stults filed a motion to suppress evidence seized as a

result of a search of his residence. A brief hearing on the motion was held on July

6, 2010, and the trial court overruled the motion the next day.

          {¶ 5} On August 30, 2010, the state filed a motion to amend count two of

the indictment to reduce the number of items sought in the criminal-forfeiture

specification from 20 to 16. The trial court granted the state’s motion that same

day.

          {¶ 6} On August 30 and 31 and September 1, 2010, a jury trial was held,

and thereafter, the jury found Stults guilty on both counts of the indictment.

          {¶ 7} On October 6, 2010, the trial court held a bifurcated hearing on

forfeiture and sentencing.      The trial court sentenced Stults to seven months’


                                           -2-
Case No. 13-10-42




imprisonment on each count and ordered that the terms be served concurrently, for

a total of seven months’ imprisonment. The trial court also ordered forfeiture of

the 16 items sought by the state. On October 8, 2010, the trial court filed its entry

of conviction and sentence and separately filed its forfeiture order.

          {¶ 8} On October 29, 2010, Stults filed a notice of appeal.         Stults now

appeals, raising two assignments of error for our review.

                                Assignment of Error No. I

             The trial court erred in denying the defendant’s motion to
          suppress.


                                Assignment of Error No. II

             The trial court erred in its finding that certain articles seized were
          used or intended to be used in the commission of the offense and
          thereby erred in ordering said articles be forfeited.

          {¶ 9} In his first assignment of error, Stults argues that Detective Boyer’s

affidavit in support of the search warrant did not meet the statutory conditions for

nonconsensual, forcible entry under R.C. 2933.231(B)(1) and (2). Therefore,

Stults argues that the trial court should have suppressed the evidence seized as a

result of the erroneously granted no-knock search warrant.

          {¶ 10} In his second assignment of error, Stults argues that the trial court

erred in determining that the following seized items were used or intended to be

used in the commission of the drug-trafficking offense: (1) $356, less $275 that

was attributable to drug-buy money, (2) a Samsung cell phone, (3) $890, (5) a Hi

Point Model C-9 SCR, 9 mm handgun, (7) a black monitor, (8) a night-vision


                                             -3-
Case No. 13-10-42




wireless camera, (11) wireless motion cameras, (12) a Blackberry cell phone, (13)

a Westernfield bolt-action 20-gauge firearm,1 (14) a Remington .22-caliber rifle,

and (15) a .22-caliber magazine.

          {¶ 11} Before we can reach the merits of Stults’s assignments of error,

though, we must determine whether the entry Stults appealed from is a final,

appealable order. The Ohio Court of Appeals has appellate jurisdiction over final

and appealable orders. Section 3(B)(2), Article IV of the Ohio Constitution. If a

judgment appealed from is not a final order, an appellate court has no jurisdiction

to consider it and the appeal must be dismissed. State v. O’Black, 3d Dist. No. 1-

09-46, 2010-Ohio-192, ¶ 4, citing State v. Sandlin, 4th Dist. No. 05CA23, 2006-

Ohio-5021, ¶ 9, citing Davison v. Rini (1996), 115 Ohio App.3d 688, 692, 686

N.E.2d 278; Prod. Credit Assn. v. Hedges (1993), 87 Ohio App.3d 207, 210, 621

N.E.2d 1360, fn. 2; Kouns v. Pemberton (1992), 84 Ohio App.3d 499, 501, 617

N.E.2d 701. Moreover, we must raise jurisdictional issues sua sponte. In re

Murray (1990), 52 Ohio St.3d 155, 159-160, 556 N.E.2d 1169, fn. 2; Whitaker-

Merrell Co. v. Geupel Const. Co. (1972), 29 Ohio St.2d 184, 186, 280 N.E.2d 922.

          {¶ 12} The Ohio Supreme Court in State v. Baker was presented with two

issues: (1) whether a judgment of conviction must include the defendant’s plea

entered at arraignment to be a final, appealable order under R.C. 2505.02 and (2)

whether “the plea, the verdict or findings, and the sentence” required by Crim.R.

1
  Stults refers to this firearm as a “Bolt action rifle – Westernfield” since the firearm is referred to as such
in the specification of the indictment. The record, however, indicates that the firearm was a “Westernfield
bolt action .20 gauge,” which is not a rifle, but a shotgun.


                                                      -4-
Case No. 13-10-42




32(C) must be contained in one document to be a final, appealable order under

R.C. 2505.02. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163, ¶ 1

and 5. At the time Baker was decided, Crim.R. 32(C) provided: “A judgment of

conviction shall set forth the plea, the verdict or findings, and the sentence. * * *

The judge shall sign the judgment and the clerk shall enter it on the journal. A

judgment is effective only when entered on the journal by the clerk.” See id. at ¶

10.2 The Court of Appeals for the Ninth District had previously determined that to

be a final, appealable order under R.C. 2505.02, Crim.R. 32(C)’s plain language

required that the judgment entry of conviction contain five elements: (1) the plea,

(2) the verdict or findings, (3) the sentence, (4) the signature of the judge, and (5)

the time stamp of the clerk to indicate journalization. Id. at ¶ 13, citing State v.

Miller, 9th Dist. No. 06CA0046-M, 2007-Ohio-1353, ¶ 5. In order to satisfy the

first element, the Ninth District held: “The trial court’s judgment entry must

comply fully with Crim.R. 32(C) by setting forth the defendant’s plea of not

guilty, guilty, no contest, or not guilty by reason of insanity.” Miller at ¶ 10. The

court in Baker acknowledged that the Ninth District’s approach “may be supported

grammatically because in the phrase ‘the plea, the verdict or findings’ the missing


2
  Following Baker, Crim.R. 32(C) was amended to provide: “A judgment of conviction shall set forth the
plea, the verdict, or findings, upon which each conviction is based, and the sentence. Multiple judgments
of conviction may be addressed in one judgment entry. * * * The judge shall sign the judgment and the
clerk shall enter it on the journal. A judgment is effective only when entered on the journal by the clerk.”
(Eff. July 1, 2009; amendments emphasized.) State ex rel. DeWine v. Burge, 128 Ohio St.3d 1230, 2011-
Ohio-1755, 948 N.E.2d 954, ¶ 17 (O’Donnell, J., dissenting); State v. Jackson, 188 Ohio App.3d 803,
2010-Ohio-1846, 937 N.E.2d 120, ¶ 4, fn. 2. The Ohio Supreme Court continues to follow Baker after the
amendment. State ex rel. DeWine v. Burge, 128 Ohio St.3d 236, 2011-Ohio-235, 943 N.E.2d 535, ¶ 8 and
13.



                                                    -5-
Case No. 13-10-42




comma after the word ‘verdict’ confuses whether ‘the plea, the verdict or findings’

is intended to be a series.” Baker at ¶ 13. Nevertheless, the court concluded that

the “more logical interpretation” of the phrase “the plea, the verdict or findings,

and the sentence” in Crim.R. 32(C) was that the trial court was required “to sign

and journalize a document memorializing the sentence and the manner of the

conviction: a guilty plea, a no contest plea upon which the court has made a

finding of guilt, a finding of guilt based upon a bench trial, or a guilty verdict

resulting from a jury trial.” Id. at ¶ 1 and 14. Consequently, the court in Baker

concluded that a judgment of conviction is a final, appealable order under R.C.

2505.02 when it sets forth the following four elements: (1) the guilty plea, the jury

verdict, or the finding of the court upon which the conviction is based, (2) the

sentence, (3) the signature of the judge, and (4) entry on the journal by the clerk of

court. Id. at ¶ 18.

          {¶ 13} Concerning the second question, the Court of Appeals for the

Twelfth District concluded that two separate journal entries could be read together

to meet Crim.R. 32(C)’s requirements. State v. Postway, 12th Dist. No. CA2002-

06-154, 2003-Ohio-2689, ¶ 7. Although the judgment entry of conviction in

Postway stated that the defendant had been found guilty of robbery, it did not state

that the defendant had pleaded guilty to that charge. Id.        Instead, a separate

journalized entry stated that the defendant had pleaded guilty and that the trial

court had accepted defendant’s plea. Id. The court in Baker rejected Postway’s

approach, because “allowing multiple documents to constitute a final appealable


                                         -6-
Case No. 13-10-42




order, is * * * an erroneous interpretation of [Crim.R. 32(C)]. Only one document

can constitute a final appealable order.” Baker, 119 Ohio St.3d 197, 2008-Ohio-

3330, 893 N.E.2d 163, at ¶ 17. This holding became known as Baker’s “one-

document rule,” which requires that Crim.R. 32(C)’s four elements be recorded in

one document to constitute a final, appealable order under R.C. 2505.02.

          {¶ 14} A little over two years after Baker, the Ohio Supreme Court made an

exception to Baker’s one-document rule when it determined that for aggravated-

murder cases subject to R.C. 2929.03(F), the final, appealable order consists of the

combination of the judgment entry and the sentencing opinion. State v. Ketterer,

126 Ohio St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9, ¶ 17. The court in Ketterer

distinguished Baker as follows:

              Because R.C. 2929.03(F) requires the court to file a sentencing
          opinion, Baker does not control this case, because Baker addressed
          only noncapital criminal cases, in which a judgment of conviction
          alone constitutes a final, appealable order. R.C. 2929.03(F) requires
          that a separate sentencing opinion be filed in addition to the
          judgment of conviction, and the statute specifies that the court’s
          judgment is not final until the sentencing opinion has been filed.
          Capital cases, in which an R.C. 2929.03(F) sentencing opinion is
          necessary, are clear exceptions to Baker’s “one document” rule.

(Emphasis added.) Id.

          {¶ 15} The entry from which Stults appeals sets forth the means of

conviction, is signed by the trial court judge, and was entered upon the journal by

the clerk. The entry sets forth the terms of imprisonment (ordered pursuant to

R.C. 2929.14), an order to make restitution (ordered pursuant to R.C. 2929.18), an

order to pay court costs (ordered pursuant to R.C. 2947.23), and an order to pay


                                           -7-
Case No. 13-10-42




appointed counsel fees (ordered pursuant to R.C. 2941.51); however, the entry

does not set forth the forfeiture order pursuant to R.C. 2981.04. Instead, the trial

court’s forfeiture order is contained in a separate entry, entitled “Judgment Entry –

Forfeiture,” which was filed on the same day as the above-described entry. The

issue we must address is whether the entry Stults appealed from sets forth the

“sentence” in conformity with Crim.R. 32(C) and Baker’s one-document rule.

More specifically, the issue is whether a criminal-forfeiture order made pursuant

to R.C. 2981.04 is part of the “sentence” for purposes of Crim.R. 32(C) and

Baker’s one-document rule. We answer this inquiry in the affirmative.

          {¶ 16} As an initial matter, we acknowledge that the Court of Appeals for

the Eighth District has already determined that a criminal-forfeiture order must be

made part of the judgment entry of sentence to be a final, appealable order under

Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163; State v. Harris, 190

Ohio App.3d 417, 2010-Ohio-5374, 942 N.E.2d 407, ¶ 7. The state appealed the

Eighth District’s decision, and the Ohio Supreme Court has accepted review of the

following proposition of law: “Because forfeiture of items contemplates actions

and issues that extend beyond the criminal case and sentence, Crim.R. 32(C) does

not require the forfeiture of items be listed in the sentencing entry.” State v.

Harris, 128 Ohio St.3d 1425, 2011-Ohio-1049, 943 N.E.2d 572. Although we

agree with the Eighth District’s conclusion, their conclusion was reached without

much analysis of the issue. Therefore, we set forth our reasons for following the




                                          -8-
Case No. 13-10-42




Eighth District’s application of Baker’s one-document rule for cases involving

criminal forfeitures ordered pursuant to R.C. 2981.04.

          {¶ 17} Crim.R. 32(C) does not set forth a definition of the term “sentence,”

nor has the Ohio Supreme Court defined the term “sentence” as it is used in

Crim.R. 32(C). However, R.C. 2929.01 provides the following:

              (DD) “Sanction” means any penalty imposed upon an offender
          who is convicted of or pleads guilty to an offense, as punishment for
          the offense. “Sanction” includes any sanction imposed pursuant to
          any provision of sections 2929.14 to 2929.18 or 2929.24 to 2929.28
          of the Revised Code.

              (EE) “Sentence” means the sanction or combination of sanctions
          imposed by the sentencing court on an offender who is convicted of
          or pleads guilty to an offense.

 (Emphasis added.) The criminal forfeiture statute, R.C. 2981.04, provides:

              (A)(1) Property described in division (A) of section 2981.02 of
          the Revised Code may be forfeited under this section only if the * *
          * indictment * * * contains a specification of the type described in
          section 2941.1417 of the Revised Code[.]

               ***

              (B) If a person * * * is convicted of an offense * * * and the * * *
          indictment * * * contains a specification covering property subject to
          forfeiture under section 2981.02 of the Revised Code, the trier of
          fact shall determine whether the person’s property shall be forfeited.
          If the state or political subdivision proves by a preponderance of the
          evidence that the property is in whole or part subject to forfeiture
          under section 2981.02 of the Revised Code, after a proportionality
          review under section 2981.09 of the Revised Code when relevant,
          the trier of fact shall return a verdict of forfeiture that specifically
          describes the extent of the property subject to forfeiture. If the trier
          of fact is a jury, on the offender’s * * * motion, the court shall make
          the determination of whether the property shall be forfeited.




                                            -9-
Case No. 13-10-42




              (C) If the court enters a verdict of forfeiture under this section,
          the court imposing sentence or disposition, in addition to any other
          sentence authorized by Chapter 2929 of the Revised Code or any
          disposition authorized by Chapter 2152 of the Revised Code, shall
          order that the offender * * * forfeit to the state or political
          subdivision the offender’s * * * interest in the property. The
          property vests with the state or political subdivision subject to the
          claims of third parties. The court may issue any additional order to
          affect the forfeiture, including, but not limited to, an order under
          section 2981.06 of the Revised Code.

(Emphasis added.)

          {¶ 18} Consequently, whether a criminal-forfeiture order pursuant to R.C.

2981.04 is a “sentence” as defined by R.C. 2929.01(EE) depends upon whether a

criminal-forfeiture order is a “sanction” under R.C. 2929.01(DD). While R.C.

2929.01(DD)’s second clause does not specifically list criminal-forfeiture orders

under R.C. 2981.04 as a sanction, the list of possible sanctions includes other

monetary penalties, such as fines and restitution. Furthermore, by using the term

“includes” in R.C. 2929.01(DD)’s second clause, the legislature did not intend to

provide an exhaustive list of sanctions, only common examples.                      Any

interpretation of R.C. 2929.01(DD) that would limit the term “sanction” to only

those enumerated within the subsection’s second clause would render R.C.

2929.01(DD)’s first clause superfluous. “A basic rule of statutory construction

requires that ‘words in statutes should not be construed to be redundant, nor

should any words be ignored.’” D.A.B.E., Inc. v. Toledo-Lucas Cty. Bd. of Health,

96 Ohio St.3d 250, 2002-Ohio-4172, 773 N.E.2d 536, ¶ 26, quoting E. Ohio Gas

Co. v. Pub. Util. Comm. (1988), 39 Ohio St.3d 295, 299, 530 N.E.2d 875.



                                           -10-
Case No. 13-10-42




Statutory language “ ‘must be construed as a whole and given such interpretation

as will give effect to every word and clause in it. No part should be treated as

superfluous unless that is manifestly required, and the court should avoid that

construction which renders a provision meaningless or inoperative.’ ” Id., quoting

State ex rel. Myers v. Bd. of Edn. of Rural School Dist. of Spencer Twp., Lucas

Cty. (1917), 95 Ohio St. 367, 372-373, 116 N.E. 516.

          {¶ 19} R.C. 2929.01(DD)’s first clause states that “‘[s]anction’ means any

penalty imposed upon an offender who is convicted of or pleads guilty to an

offense, as punishment for the offense.” The Ohio Supreme Court has previously

held that “forfeiture of property, pursuant to R.C. 2925.42, is a form of punishment

for a specified offense and, therefore, is a ‘fine’ for purposes of Section 9, Article I

of the Ohio Constitution and the Eighth Amendment to the United States

Constitution.” (Emphasis added.) State v. Hill (1994), 70 Ohio St.3d 25, 34, 635

N.E.2d 1248.        Former R.C. 2925.42(A)(1)(b) permitted forfeiture if “[t]he

property was used or intended to be used in any manner to commit, or to facilitate

the commission of, the felony drug abuse offense or act.”              Similarly, R.C.

2981.02(A)(3)(a) permits forfeiture of “[a]n instrumentality that is used in or

intended to be used in the commission or facilitation of * * * [a] felony.”

Although R.C. 2981.02 expands forfeiture to all felonies, not just felony drug

offenses as former R.C. 2925.42 did, the language and effect of R.C. 2981.02 is

similar to R.C. 2925.42, which was at issue in Hill. Accordingly, we conclude that




                                          -11-
Case No. 13-10-42




a criminal-forfeiture order under R.C. 2981.04 is a form of punishment or penalty

imposed for specified offenses.

          {¶ 20} Therefore, since a criminal-forfeiture order under R.C. 2981.04 is a

form of punishment or penalty imposed for specified offenses, a criminal-

forfeiture order is a “sanction” under R.C. 2929.01(DD). As a “sanction” under

R.C. 2929.01(DD), a criminal-forfeiture order is also a “sentence” under R.C.

2929.01(EE). Thus, we conclude that a criminal-forfeiture order made pursuant to

R.C. 2981.04 is part of the “sentence” for purposes of Crim.R. 32(C); and

therefore, a criminal-forfeiture order must be incorporated into the judgment entry

of sentence to constitute a final, appealable order under Baker, 119 Ohio St.3d

197, 2008-Ohio-3330, 893 N.E.2d 163. A separately entered forfeiture order does

not comply with Baker’s one-document rule.

          {¶ 21} Furthermore, we conclude that unlike the sentencing opinions for

aggravated-murder cases subject to R.C. 2929.03(F), a criminal-forfeiture order

made pursuant to R.C. 2981.04 is not an exception to Baker’s one-document rule.

See Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9, at ¶ 17. Unlike

R.C. 2929.03(F), R.C. 2981.04 does not explicitly require a separate entry or

indicate that the trial court’s sentence is not final until forfeiture is ordered. To the

contrary, R.C. 2981.04(C), provides that “the court imposing sentence * * *, in

addition to any other sentence authorized by Chapter 2929[] of the Revised Code

* * *, shall order that the offender * * * forfeit to the state or political subdivision

the offender’s * * * interest in the property.” (Emphasis added.) This language


                                          -12-
Case No. 13-10-42




indicates that the court “imposing sentence” should make the criminal-forfeiture

order part of the offender’s sentence for the specified offense at the time of

sentencing.

          {¶ 22} Requiring criminal-forfeiture orders to be incorporated into the

judgment entry of sentence is a matter of good public policy. Just as an indictment

initiates the criminal proceedings against the accused and provides the accused

with notice of all the charges in one document, the judgment entry of sentence

should finalize the criminal proceedings with notice of all the corresponding

penalties and responsibilities imposed upon the convicted offender in one

document. The right to receive notice was the implicit public policy undergirding

Baker’s one-document rule, and notice is a necessary element of due process.

Additionally, criminal forfeitures are by specification within the indictment. The

punishment for other criminal specifications (e.g., firearm specifications, prior-

offense specifications, drug specifications) within an indictment and upon which

the trier of fact makes an affirmative finding is resolved at sentencing and

incorporated into the judgment entry of sentence. Why should criminal-forfeiture

specifications within an indictment be treated differently?

          {¶ 23} For all these reasons, we hold that a criminal-forfeiture order made

pursuant to R.C. 2981.04 is part of the “sentence” for purposes of Crim.R. 32(C).

In accordance with that holding, a criminal-forfeiture order must be incorporated

into the judgment entry of sentence for the judgment entry of sentence to

constitute a final, appealable order under Baker.


                                          -13-
Case No. 13-10-42




          {¶ 24} The criminal-forfeiture order sub judice was a separate document

and was not incorporated into the sentencing entry. Thus, the entry that Stults is

appealing from is not a final, appealable order under Baker.

          {¶ 25} Having found that the entry Stults appealed from is not a final,

appealable order, we sua sponte dismiss the appeal for lack of jurisdiction.



                                                                  Appeal dismissed.

          ROGERS, P.J., and WILLAMOWSKI, J., concur.




                                        -14-